Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 1 of 10 Page ID #:112




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




     ELLIOT MCGUCKEN,                    CV 18-4837 DSF (GJSx)
         Plaintiff,
                                         Order GRANTING Application
                     v.                  for Default Judgment (Dkt. 20)

     DMI HOLDINGS, et al.,
         Defendants.



        Plaintiff Elliot McGucken moves for default judgment against
     Defendant DMI Holdings, a New Jersey limited liability company,
     for copyright infringement under 17 U.S.C. § 101 et seq., and for
     violations of the Digital Millennium Copyright Act (DMCA), 17
     U.S.C. § 1202. The Court deems this matter appropriate for
     decision without oral argument. See Fed. R. Civ. P. 78; Local Rule
     7-15. The motion is GRANTED.

                             I. BACKGROUND

        Plaintiff is a professional photographer. Dkt. 20-1 (McGucken
     Decl.), ¶ 2. He invests heavily in the production process of his
     photographs, and in the marketing of his photographs to
     publications, brands, and online media companies. Id. ¶ 3.
     Plaintiff uses the 45SURF name and logo (the 45SURF Logo) to
     identify his work and identify himself as the author of the work.
     See Dkt. 23, at 6 (McGucken Supp. Decl.) ¶¶ 1, 5-6.
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 2 of 10 Page ID #:113




        Plaintiff owns the six photographs that are the subject of this
     lawsuit (the Subject Photographs). McGucken Decl. ¶ 4. The
     Subject Photographs were registered with the U.S. Copyright
     Office. McGucken Decl. ¶ 6. Defendant obtained and republished
     the Subject Photographs, replacing the 45SURF Logo on each
     photograph with its own logo (the DANGEROUS Logo), without
     Plaintiff’s authorization or consent. Compl. ¶¶ 30-32.

       Defendant was served with the Summons and Complaint on
     October 1, 2018. Dkt. 15. Defendant has not responded to the
     Complaint or otherwise appeared or participated in this litigation.
     The Clerk properly entered Defendant’s default on December 6,
     2018. Dkt. 18.

                           II. LEGAL STANDARD

        Rule 55(b)(2) permits the Court to enter a default judgment.
     The Court need not make detailed findings of fact in the event of
     default. Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1414
     (9th Cir. 1990). On entry of a default, well-pleaded allegations in
     the complaint regarding liability are generally deemed to be
     admitted. DIRECTV, Inc. v Hoa Huynh, 503 F.3d 847, 851
     (9th Cir. 2007). Allegations as to damages, however, must be
     proven. See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917
     (9th Cir. 1987).

        The Court may consider several factors “in exercising discretion
     as to the entry of a default judgment includ[ing]: (1) the possibility
     of prejudice to the plaintiff, (2) the merits of plaintiff’s substantive
     claim, (3) the sufficiency of the complaint, (4) the sum of money at
     stake in the action; (5) the possibility of a dispute concerning
     material facts; (6) whether the default was due to excusable
     neglect; and (7) the strong policy underlying the Federal Rules of
     Civil Procedure favoring decisions on the merits.” Eitel v. McCool,
     782 F.2d 1470, 1471-72 (9th Cir. 1986).


                                        2
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 3 of 10 Page ID #:114




                             III. DISCUSSION

     A.   Jurisdiction

        Where, as here, “entry of judgment is sought against a party
     who has failed to plead or otherwise defend, a district court has an
     affirmative duty to look into its jurisdiction over both the subject
     matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir.
     1999).

         The Court has subject-matter jurisdiction over Plaintiff’s
     copyright and DMCA claims. As to personal jurisdiction, although
     it ordinarily is a defense that may be waived, it may not be
     presumed where a plaintiff seeks default judgment. See id. (“A
     judgment entered without personal jurisdiction over the parties is
     void.”).

         “Personal jurisdiction over a nonresident defendant is tested by
     a two-part analysis. First, the exercise of jurisdiction must satisfy
     the requirements of the applicable state long-arm statute. Second,
     the exercise of jurisdiction must comport with federal due
     process.” Chan v. Soc’y Expeditions, Inc., 39 F.3d 1398, 1404-05
     (9th Cir. 1994) (citation omitted). Because California’s long-arm
     statute reaches as far as due process allows, see Cal. Civ. Proc.
     Code § 410.10, the Court need consider only whether the exercise
     of jurisdiction comports with due process. Due process requires
     that nonresident defendants have “certain minimum contacts with
     [the forum] such that the maintenance of the suit does not offend
     ‘traditional notions of fair play and substantial justice.’” Int’l Shoe
     Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v.
     Meyer, 311 U.S. 457, 463 (1940)). Taken as true, Plaintiff’s
     allegation that Defendant “is doing business in and with the State
     of California” is sufficient to establish that the Court has personal
     jurisdiction over Defendant. Compl. ¶ 5.




                                       3
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 4 of 10 Page ID #:115




     B.   The Eitel Factors Weigh in Favor of Granting Default
          Judgment

          1.    Prejudice to Plaintiff

        Plaintiff would be prejudiced by a denial of his motion.
     Defendant cannot escape liability by refusing to participate in the
     judicial process, and Plaintiff has incurred expenses in bringing
     this action.

          2.    Merits of Substantive Claims and Sufficiency of
                Complaint

        Plaintiff brings claims of direct copyright infringement and
     violations of the DCMA. See Dkt. 1 (Compl.) ¶¶ 15-22, 29-34.

                a.    Copyright Infringement

        “Plaintiffs must satisfy two requirements to present a prima
     facie case of direct infringement: (1) they must show ownership of
     the allegedly infringed material and (2) they must demonstrate
     that the alleged infringers violate at least one exclusive right
     granted to copyright holders under 17 U.S.C. § 106.” A&M
     Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001).
     Copyright infringement is defined as “violat[ing] any of the
     exclusive rights of the copyright owner as provided by sections 106
     through 122” of Title 17. 17 U.S.C. § 501(a). Under Section 106,
     “the owner of copyright . . . has the exclusive rights . . . (1) to
     reproduce the copyrighted work in copies or phonorecords; (2) to
     prepare derivative works based upon the copyrighted work; [and]
     (3) to distribute copies or phonorecords of the copyrighted work to




                                       4
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 5 of 10 Page ID #:116




     the public by sale or other transfer of ownership, or by rental,
     lease or lending; . . . .” 17 U.S.C. § 106. The copyright owner has
     a private right of action under Section 501(b).

        Plaintiff has pleaded the elements of a claim for copyright
     infringement. Plaintiff is the owner of the Subject Photographs.
     Compl. ¶ 8; McGucken Decl. ¶ 4. The Complaint sufficiently
     alleges substantial similarity between the Subject Photographs
     and the infringing photographs. See Compl. Ex. A, ¶¶ 1-6.
     Defendant had access to the Subject Photographs through
     McGucken’s website, social media accounts, and third-party
     websites. Compl. ¶ 16. Taken as true, these allegations support a
     finding that Defendant committed the alleged copyright violations.

                b.    DMCA Violations

        Plaintiff’s next brings claims for relief under 17 U.S.C. § 1202.
     Section 1202(a) of the DMCA provides that “no person shall
     knowingly and with the intent to induce, enable, facilitate, or
     conceal infringement— (1) provide copyright management
     information that is false, or (2) distribute or import for
     distribution copyright management information that is false.” 17
     U.S.C. § 1202(a).

        Section 1202(b) provides that:

          No person shall, without the authority of the copyright
          owner or the law--

          (1) intentionally remove or alter any copyright
          management information, . . . , or




                                         5
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 6 of 10 Page ID #:117




          (3) distribute, import for distribution or publicly
          perform works [or] copies of works, . . . knowing that
          copyright management information has been removed
          or altered without authority of the copyright owner or
          the law,

          knowing, or, with respect to civil remedies under
          section 1203, having reasonable grounds to know, that
          it will induce, enable, facilitate, or conceal an
          infringement of any right under this title.

        Section 1202(c) defines “copyright management information”
     (CMI) as including, among other things, any of the following
     information:

          (1) The title and other information identifying the
          work, including the information set forth on a notice of
          copyright.

          (2) The name of, and other identifying information
          about, the author of a work.

          (3) The name of, and other identifying information
          about, the copyright owner of the work, including the
          information set forth in a notice of copyright. . . .

        Plaintiff pleads that Defendant removed the 45SURF
     Logo that appeared on each Subject Photograph and inserted
     the DANGEROUS Logo. Compl. ¶¶ 30-32, Ex. A; McGucken
     Decl. ¶ 5.

        Plaintiff’s 45SURF Logo—which it superimposed onto each
     Subject Photograph—constitutes CMI under § 1202(c) of the
     DMCA. This information acts to identify Plaintiff and his brand
     as the author and owner of the Subject Photographs. See, e.g.,
     McGucken v. Chive Media Grp., LLC, No. CV 18-01612 RSWL-KS,



                                       6
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 7 of 10 Page ID #:118




     2018 WL 3410095, at *4 (C.D. Cal. July 11, 2018) (holding a
     photograph’s watermark constitutes CMI). For the same reasons,
     the DANGEROUS Logo that Defendant added to the Subject
     Photographs also constitutes CMI.

        By alleging Defendant intentionally added the DANGEROUS
     Logo onto the Subject Photographs, Plaintiff adequately pleads a
     violation of § 1202(a). Further, Plaintiff adequately pleads a
     violation of § 1202(b); he pleads both that Defendant removed his
     CMI and that Defendant had reasonable grounds to know such
     removal would induce, enable, facilitate, or conceal an
     infringement of Plaintiff’s copyright.

       Taken as true, these allegations support a finding that
     Defendant violated Section 1202 of the DMCA with respect to each
     Subject Photograph.

          3.    Money at Stake in the Action

        The Court must “assess whether the recovery sought is
     proportional to the harm caused by defendant’s conduct.”
     Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916,
     921 (C.D. Cal. 2010). For these claims, Plaintiff requests an
     award of $150,000.00 in statutory damages, plus $6,600.00 in
     attorneys’ fees pursuant to Local Rule 55-3, and $1,377.76 in
     costs. Dkt. 20, at 23 (Gomes Decl.) ¶¶ 5-6. The Complaint seeks
     statutory damages as available under the Copyright Act and the
     DMCA; Defendant was on notice as to the potential damages at
     stake. Compl., Prayer ¶ b.




                                       7
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 8 of 10 Page ID #:119




            4.    Possibility of Factual Dispute, Excusable
                  Neglect, and Policy Favoring Decisions on the
                  Merits

        By failing to appear in this action, Defendant has chosen not to
     dispute the accuracy of Plaintiff’s factual allegations. The
     likelihood of excusable neglect is slight: Defendant was served
     with the Summons and Complaint on October 1, 2018, and has not
     responded. See Dkt. 15. The policy favoring decisions on the
     merits does not weigh against entry of default judgment where, as
     here, Defendant’s failure to appear has made a decision on the
     merits impossible.

          The Eitel factors weigh in favor of granting default judgment.

     C.     Statutory Damages

            1.    Copyright Infringement

        Under 17 U.S.C. § 504(a), “an infringer of copyright is liable for
     either – (1) the copyright owner’s actual damages and any
     additional profits of the infringer, . . . or (2) statutory
     damages . . . .” Statutory damages are set by Section 504(c),
     which provides for damages of at least $750 and up to $30,000
     with respect to any one copyrighted work. See 17 U.S.C.
     § 504(c)(1). The Court has discretion to increase the award to a
     maximum of $150,000 if the copyright owner proves the
     infringement was committed willfully; conversely, the Court may
     decrease the award to as little as $200 if the infringer proves it
     was not aware the facts constituted infringement. 17 U.S.C.
     § 504(c)(2). When electing statutory damages, the plaintiff need
     not prove actual damages. Columbia Pictures Television, Inc. v.
     Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1194 (9th Cir.
     2001). If the trial court stays within the minimum and maximum
     allowable statutory damages, the court’s discretion and sense of
     justice are controlling. F.W. Woolworth Co. v. Contemporary Arts,

                                        8
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 9 of 10 Page ID #:120




     Inc., 344 U.S. 228, 232 (1952). The court should be guided by the
     nature of the copyright and the circumstances of the infringement.
     Id.

        The copyright laws provide for maximum statutory damages of
     $30,000 per copyrighted work (or more, if Defendant’s conduct is
     shown to be willful). Here, Plaintiff has requested one-third that
     amount, $10,000 per copyrighted work. The Court finds the
     requested damages amount of $60,000 is appropriate under the
     circumstances.

          2.    DMCA Violations

        The DMCA allows for statutory damages of “not less than
     $2,500 or more than $25,000” for all six violative acts. 17 U.S.C.
     § 1203(c)(3). Plaintiff seeks to recover $15,000 in statutory
     damages for each violation, for a total of $90,000 in statutory
     damages.

        Although the Court acknowledges both Defendant’s conduct
     and the need to deter future violations, it finds Plaintiff’s
     requested damages somewhat excessive. The Court finds that an
     award of $60,000 ($10,000 for each Subject Photograph) is
     appropriate and just under the circumstances.

     D.   Attorneys’ Fees and Costs

        A court may award “full costs, including reasonable attorneys’
     fees, to the prevailing party in a claim arising under the Copyright
     Act.” 17 U.S.C. § 505; see also 17 U.S.C. § 1203(b) (allowing a
     court, at its discretion, to allow the recovery of costs and to award
     reasonable attorneys’ fees to the prevailing party).

        Plaintiff seeks attorneys’ fees as calculated under Local Rule
     55-3. Accordingly, the Court awards $6,000 in attorneys’ fees.




                                       9
Case 2:18-cv-04837-DSF-GJS Document 24 Filed 04/09/19 Page 10 of 10 Page ID #:121




     Plaintiff may also recover costs of suit pursuant to a bill of costs
     filed in accordance with 28 U.S.C. § 1920.

                             IV. CONCLUSION

        Plaintiff’s application for default judgment is GRANTED.
     Plaintiff is awarded statutory damages in the amount of $120,000,
     along with $6,000 in attorneys’ fees pursuant to Local Rule 55-3.
     Plaintiff may recover costs of suit pursuant to a bill of costs filed
     in accordance with 28 U.S.C. § 1920.

        IT IS SO ORDERED.


      Date: April 9, 2019                ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                       10
